REES, Justice.
Defendant was charged by county attorney’s information with the crime of rape committed in violation of section 698.1, The Code, 1973. He initially pleaded not guilty, but withdrew the plea and entered one of guilty following a psychiatric evaluation conducted pursuant to his own motion. After a sentencing hearing at which several witnesses testified in defendant’s behalf, and after a pre-sentence investigation report had been considered, the court sentenced defendant to imprisonment in the Men’s Reformatory for a term of 50 years. Defendant appeals, contending only that trial court abused its discretion in sentencing him to be imprisoned for the term of 50 years, in that the sentence is too severe, is disproportionate to the degree of guilt of *455defendant and fails to reflect consideration by the court of mitigating as well as aggravating factors.
There is no merit in defendant’s contention in this regard. The record affirmatively establishes the sentencing judge gave full consideration to the testimony of the witnesses who appeared and testified in defendant’s behalf at the sentencing hearing. The rape to which defendant pleaded guilty was committed by force, and contemporaneously with a breaking and entering of a dwelling and a robbery.
We perceive no abuse of discretion on the part of the trial court. The sentence imposed is within permissible limits. Section 698.1, The Code, 1973. See State v. Dalgliesh, 223 N.W.2d 627 (Iowa 1974); State v. Carncross, 205 N.W.2d 698 (Iowa 1973); State v. DeRaad, 164 N.W.2d 108 (Iowa 1969).
We therefore affirm.
Affirmed.